Citation Nr: 0334330	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  94-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in July 1993 and at a Board videoconference hearing in May 
2000.

This case was previously before the Board and was remanded in 
May 1998 and September 2000.


FINDINGS OF FACT

1.  By rating decision in December 1991, the RO denied the 
veteran's claim to entitlement to service connection for 
PTSD; a timely notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Certain evidence received since the December 1991 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for psychiatric disability, to include PTSD.

3.  The veteran did not engage in combat with the enemy, and 
his claimed stressors have not been verified.

4.  The veteran does not suffer from PTSD related to a 
verified inservice stressor.

5.  An acquired psychiatric disorder was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is an acquired psychiatric 
disorder otherwise related to such service




CONCLUSIONS OF LAW

1.  The December 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003). 

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.125(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The April 2003 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, in the present case the appellant's 
representative has indicated in correspondence dated 
September 2003 that there is no additional evidence to submit 
and that the veteran expressly waives the one year time 
period to submit evidence.  The Board therefore finds that 
there is no prejudice to the appellant as a result of any 
legal deficiency in the VCAA notice furnished by the RO 
pursuant to the invalidated regulation and that no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the appellant has one year 
to provide additional information or evidence.  It is clear 
from communications from the appellant and the appellant's 
representative that they seek appellate review without 
further delay.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded a VA 
medical examination, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

New and Material Evidence Claim

By way of a December 1991 rating decision, the RO denied the 
veteran's application for entitlement to service connection 
for PTSD.  The RO sent notice of the decision to the veteran 
at his last address of record.  However, a notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the December 1991 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.

At this point, the Board notes that various RO decisions and 
prior Board remands appear to have been drafted on an 
implicit finding that the veteran's claim had been reopened.  
However, there has been no express finding that the claim has 
been reopened, and the Board has an initially  responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).  Accordingly, the Board must first determine 
whether there is new and material evidence to reopen the 
claim for service connection for PTSD.  As the RO has already 
reviewed the case on the merits during the course of the 
appeal, there is no prejudice to the veteran by the Board 
undertaking a new and material evidence analysis for the sake 
of making the record clear.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Evidence of record received since the December 1991 rating 
decision consists of: medical evidence of the veteran's 
current psychological problems, including etiology opinions 
and evidence relating to the veteran's alleged PTSD stressors  
The claim for service connection for PTSD was denied by the 
RO in the 1991 rating decision for lack of evidence 
addressing the issue of the etiology of the veteran's mental 
disorder.  In reviewing the evidence of record received since 
the 1991 rating decision, the Board finds that the medical 
records address the etiology of the veteran's psychiatric 
conditions and that the records from various military 
entities address the veracity of the veteran's claimed 
stressors.  Therefore, the evidence received since the 1991 
rating decision is both new and material as it addresses the 
critical issue of whether the veteran's current psychiatric 
conditions are related to his active duty service.  
Therefore, the claim for entitlement to service connection 
for PTSD has been reopened.

Merits Analysis

Turning to consideration of the veteran's claim under a 
merits analysis, the Board first notes that applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran's post-service medical records contain numerous 
references to PTSD, depression, dysthymia and schizophrenia.  
The record appears to contain conflicting medical opinions on 
whether or not the veteran currently suffers from PTSD.  In 
this regard, a September 2003 letter from Walter P. Kanake, 
Jr., Ph.D. is to the effect that the veteran suffers from 
PTSD whereas the report of a June 2003 VA psychological 
examination by James Delmatre, psychologist, is to the effect 
that the veteran does not meet the criteria for PTSD, but 
instead has schizophrenia.  However, assuming for the sake of 
argument that the veteran does currently suffer from PTSD, 
there is no evidence of record to corroborate the veteran's 
alleged in-service stressors.  Therefore, the Board believes 
that service connection for PTSD must be denied.  Under 
either the old or new versions of 38 C.F.R. § 3.304(f), the 
claimed stressors must be supported by credible evidence.  
There is no such credible evidence of the stressors in this 
case despite RO attempts to obtain sufficient details from 
the veteran and despite requests to the appropriate service 
department unit to verify what limited details the veteran 
has provided.  

As noted above, in order to establish service connection for 
PTSD, the veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or POW 
experiences or upon a verified in-service stressor.  With 
regard to the question of whether the veteran participated in 
combat with the enemy during service, such a contention has 
not been advanced is not supported by the evidence of record, 
which is devoid of reference to any citations for combat 
service.  Instead, the veteran has identified his stressors 
as being at a base in Vietnam that was being shelled and 
being investigated for criminal activity while stationed in 
Thailand.  
However, despite numerous opportunities to do so, including 
two hearings, the veteran has never provided any details 
regarding these alleged events.  

By way of correspondence dated February 1990, May 1990, and 
October 2000, the RO repeatedly asked the veteran to provide 
additional details regarding his alleged stressors.  The 
veteran did not respond to any of these letters.  The veteran 
also testified at two separate hearings and both times did 
not provide any details regarding these alleged stressors.  
Instead, he has repeatedly asserted the same vague 
descriptions of events without any details such as dates and 
names of other witnesses.  As such, by way of correspondence 
dated February 2003, the U.S. Armed Services Center for Unit 
Records Research was unable to verify these alleged in-
service stressors.  In addition, by way of correspondence 
dated October 2000, the U.S. Army Crime Records Center stated 
that it had no record of any investigation involving the 
veteran.  Finally, the Board notes that the veteran's 
representative, by way of correspondence dated September 
2003, notified the VA that the veteran had no additional 
information to submit regarding his claim.

The Board notes that the veteran appears to have been 
diagnosed with several other psychological conditions.  In 
its September 2000 remand, the Board specifically requested a 
VA examiner to offer an opinion as to the etiology of any 
psychiatric disorders present.  The veteran underwent a VA 
examination in July 2003.  After reviewing the claims file 
and examining the veteran, the examiner diagnosed with 
veteran with the following:  schizophrenia, residual Type, 
and malingering.  The examiner stated that the veteran did 
not meet the criteria for PTSD and that his symptoms are the 
result of his schizophrenia.  The examiner stated that it was 
possible that the past diagnosis of dysthymia was a precursor 
to schizophrenia, but that it is not possible to predict the 
onset of psychizophrenia.  The examiner also stated that the 
schizophrenia was not likely related to military service as 
it was not documented prior to 1980.  The examiner also noted 
that the psychosis symptoms the veteran complained of in-
service were the result of drinking and a medication 
reaction.  The examiner stated that he believed the veteran 
was malingering based on his financial need and his possible 
gain from symptoms, his inconsistencies and 
misrepresentations, and his grossly exaggerated psychological 
testing.  He concluded his analysis by stating that he found 
little psychological evidence to support a connection between 
current symptoms and symptoms he reported during military 
service.

While recognizing that the record shows some psychiatric 
symptomatology during service and that the record includes 
some medical evidence reflecting a diagnosis of PTSD, the 
claimed stressors have not been verified and a trained 
medical professional, after reviewing the claims file and 
examining the veteran, has offered a detailed, well-reasoned 
and persuasive opinion that the inservice symptoms were 
related to alcohol and a medication reaction.  Moreover, 
while a personality disorder was noted during service, 
personality disorders are not disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  It otherwise 
appears that the veteran's schizophrenia was first medically 
diagnosed in 1980, more than 10 years after his discharge 
from service.  There is no showing of a psychosis within one 
year of discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  There is also no showing of a continuity of 
symptomatology related to an acquired psychiatric disorder 
(as opposed to a personality disorder) for many years after 
service to otherwise provide a nexus to service.  38 C.F.R. 
§ 3.303(b).  The Board finds the medical evidence which is to 
the effect that the veteran does not suffer from an acquired 
psychiatric disability related to service to be more 
persuasive than the few items of medical evidence which seem 
to suggest that there may be some connection to service.  The 
medical opinions relied on by the Board appear to be more 
detailed and based on a review of the claims file, to include 
service medical records.  

The Board stresses to the veteran that matters of medical 
diagnosis as well as medical etiology must be addressed by 
medical professionals.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the present case, after reviewing the totality of 
the pertinent evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for an acquired psychological disorder, to 
include PTSD.  As for the PTSD issue, even assuming that the 
evidence of record shows that the veteran has been diagnosed 
with PTSD, the evidence of record does not show that the 
veteran's current diagnosis of PTSD is based upon a verified 
stressor from service.  As for the veteran's other 
psychological disorders, the evidence of record does not 
demonstrate that any current acquired psychiatric disorder of 
the veteran is related to his active duty service.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the 
veteran's claim, but service connection for an acquired 
psychiatric disorder, to include PTSD, is not warranted.  The 
appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



